TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 5, 2021



                                       NO. 03-18-00790-CV


   Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and Ken Paxton,
                  Attorney General of the State of Texas, Appellants

                                                  v.

                               El Paso Electric Company, Appellee




       APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES GOODWIN, BAKER,
                       TRIANA, KELLY, AND SMITH
          AFFIRMED ON MOTION FOR RECONSIDERATION EN BANC --
                     OPINION BY JUSTICE GOODWIN;
     DISSENTING OPINION BY JUSTICE KELLY, JOINED BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on November 5, 2018. The Court’s

opinion, dissenting opinion, and judgment dated August 13, 2020 are withdrawn.                Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.